DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/16/2021 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-10, and 13-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the greater than a diameter of the at least one pre-laminated hole.”  Examiner cannot find support for this new limitation within the Specification; therefore, the metes and bounds of the limitation are not readily understood.
Claims 2-5, 8-10, 13, and 15-22 fail to cure the deficiencies.
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 22 recites the limitation "the bottom side" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1-2, 4-5, 8, 13-15, 17, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rausing (US 4798295 A).
Regarding claims 1-2, 14, and 21-22, Rausing teaches a packing container for liquid contents comprising a laminate with a core material layer (2), an outer layer (8), and an inner layer (15) and having a plurality of delimited areas configured to form faces of a package (see Figures 1-3), wherein at least one delimited area is provided with at least one pre-laminated hole (4; see Fig. 4) and at least one compressed feature (7; see Fig. 4) arranged adjacent and spaced apart from the at least one pre-laminated hole, wherein the pre-laminated hole comprises comprising the outer layer and the inner layer (8/15), and wherein the at least one compressed feature comprises a length, the length greater than a diameter at least one line extending along at least a part of a perimeter of the at least one pre-laminated hole (see Fig. 1).
Regarding claims 4, 15, and 17, Rausing teaches a container wherein the at least one compressed feature is arranged within 10 mm from the pre-laminated hole.  Examiner notes that since the compressed feature forms a hinge for the dispensing hole that said feature necessarily is within 10 mm of said hole.

Regarding claim 8, Rausing teaches a container wherein the at least one line compressed feature is curved (Col 3 lines 60-62).
Regarding claim 13, Rausing teaches a container wherein the packaging material is closed by seals (3) to form a closed package.
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 3, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rausing in view of Bettle, Jr. et al. (US 5348217 A; hereinafter Bettle).
Regarding claim 3, Rausing discloses the claimed invention except for teaching a straw.  Bettle teaches a beverage container with novel dispensing means comprising the use of a straw for extraction of liquids from within the container (Col 3 lines 15-25).  
Regarding claims 16 and 18, Rausing discloses the claimed invention except for teaching that the compressed feature has a thickness between 0.5 mm and 2 mm.  However, it would have been an obvious matter of design choice to have the compressed feature have a thickness being between 0.5 mm and 2 mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
15.	Claims 9-10 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
16.	Applicant’s arguments, see Pages 6-8, filed 04/16/2021, with respect to the rejection(s) of claim(s) 1-3, 5-9, 11-15, and 17 under USC 102(a)(1)—in view of Hewitt have been fully considered and are persuasive.  Hewitt lacks a compressed feature that is spaced apart from a juice-box hole.  Therefore, the rejection has been withdrawn.  
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982.  The examiner can normally be reached on 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734